RICHARDS, J.
This action was instituted in the Lucas Common Pleas by Margaret Kovaes for the purpose of enjoining Thomas Armstrong et al., from proceeding with the sale of her property under an execution; and to quiet her property against the lien of the judgment.
The judgment claimed, was rendered in a case in which John and Margaret Kovaes were defendants. The first journal entry recites that defendants were in default and the allegations of the petition confessed by “'him” to be true and that plaintiff was entitled to recover his damages from said “defendant”, the jury to assess the damages. The next journal entry contains the verdict which recites that the jury found “against both defendants”, plaintiff’s damages being assessed at $2500.
On appeal it was claimed by Kovaes that the court did not have jurisdiction of her person, and that the court did not in fact render a judgment against her. The Court of Appeals on appeal held:
1. By a reading of the journal entries it is disclosed that the only judgment which was rendered was rendered against the “defendant” in a case in which there 'were two defendants.
2. It is therefore impossible to ascertain against whom the judgment was rendered.
3. As the record now reads it cannot be held to amount to the rendition of a judgment against Margaret Kovaes.
4. Plaintiff is entitled to an injunction restraining enforcement of the judgment against her property as long as the judgment entries read as they now do.
Decree for Kovaes.